PER CURIAM.
We think the circumstances connected with the acceptance of the juror whose impartiality is in question in these proceedings were "such as to require the granting, of the motion for a new trial in the interests of justice. The order denying such motion should therefore be reversed, but upon' payment by the appellants of the costs of the trial! within 20 days from the entry of this order. Order reversed on the condition named, and new trial granted; costs to abide the event. On the failure of the appellants to comply with the condition, order affirmed, with costs.
HOOKER, J., dissents.